Citation Nr: 1637112	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO. 11-06 062 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a low back disability.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for radiculopathy in both legs, to include as secondary to a low back disability.

4. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

5. Entitlement to an initial compensable disability rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and K.D.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to October 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in October 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July, 2016, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

At this hearing it was noted that the Veteran was in financial hardship.  After the hearing documentation was submitted concerning the Veteran's financial difficulties.  The Board has reviewed this documentation and finds it sufficient to grant the accompanying motion to advance this case on the docket.  As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a low back disability, radiculopathy of both legs, and an acquired psychiatric disability, and entitlement to an initial compensable disability rating for bilateral hearing loss are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. A rating decision issued in February 2003 denied service connection for a low back disability; the Veteran did not file an appeal of that decision or submit new and material evidence within one year of the issuance of the decision.

2. Evidence received since the February 2003 rating decision addressed the basis for the denial of service connection for a low back disability and raised a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The February 2003 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.104 (2016).

2. The evidence received since the February 2003 rating decision denying service connection for a low back disability is new and material and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision has reopened the claim of service connection for a low back disability, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The February 2003  rating decision denied service connection for a low back disability because there was no evidence of a link between the Veteran's bulging disc at L4-5 and his back strain in service 25 years previous.  The decision was made after considering the Veteran's service treatment records, private treatment records from 1995, and the statement submitted by the Veteran.

Since the February 2003 rating decision, evidence received regarding the Veteran's low back disability includes evidence of subsequent treatment, including a spinal fusion and implantation of a stimulator device; lay statements from the Veteran's wife and ex-wife, siblings, mother, and friends, regarding his symptoms and treatment received after service; medical opinions linking the Veteran's current low back disability to his injuries in service; and, the Veteran's written statements and testimony at hearing regarding the chronic nature of his injury in service in service and the continuing symptoms he experienced after service.

The evidence received since the March 1999 rating decision was not previously considered in adjudicating the claim of service connection for a low back disability.  In addition, it specifically addresses the question of a causal link between the back problems in service and the current low back disability.  As such, it is new and material, addresses the basis for the prior denial, and raises a reasonable possibility of substantiating the claim of service connection.  All of the requirements of 38 C.F.R. § 3.156 having been met, the claim of service connection for a low back disability is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for a low back disability is reopened and, to that extent only, the appeal is granted.


REMAND

As noted above, the claim of service connection for a low back disability has been reopened.  However, the evidence of record is not sufficient to adjudicate the claim on the merits.  In particular, the Veteran has stated that his separation from service was due to a medical board adjudication because of his back problem.  Service treatment records show that in August 1977 he was awaiting the results of a medical board procedure.  The Veteran's complete service personnel records should be obtained in order to ascertain if a medical board proceeding was conducted and the result of such a proceeding.  

In addition, the Veteran has submitted opinions from his private physicians which link his current back disability to his problems in service.  However, none of these opinions have referenced or discussed the Veteran's 1995 automobile accident.  As such, they are incomplete.  The Veteran should be afforded the opportunity to seek a more detailed opinion or addendum which takes into account the 1995 automobile accident and its impact, if any, on the Veteran's current low back disability.  Inasmuch as the Veteran has claimed that his radiculopathy in both legs is the result of his low back disability, that claim is inextricably intertwined with the low back claim.  As such, any determination on that claim must be deferred until a decision is rendered on the low back claim.

Finally, the Veteran testified at the July 2016 hearing that he is in receipt of Social Security Disability Insurance benefits specifically related to his low back disability and his related disabilities, such as radiculopathy in both legs.  VA has an obligation to obtain any relevant records held by a federal agency, especially the Social Security Administration.  All records related to his Social Security claim, to include medical records, the decision on benefits, and any related assessments, should be requested as many times as necessary until it is determined that further requests would be futile.

The Veteran also seeks service connection for an acquired psychiatric disability, to include PTSD, depression, and anxiety.  The Veteran has described an incident in service in which he and another soldier were beaten by their drill sergeant in an apparently racial attack, in addition to verbal abuse of a racial nature.  When a veteran claims PTSD as a result of an in-service assault, VA has an obligation to seek out specific types of evidence which might corroborate the incident, to include changes in work performance as reflected in service personnel records.  Inasmuch as the complete service personnel records are to be obtained as part of the adjudication of the low back disability claim, it should be analyzed under the provisions of 38 C.F.R. § 3.304(f)(5), governing PTSD from an assault in service.  

Because the claim is for an acquired psychiatric disability to include not only PTSD, but anxiety and depression as well, a VA examination is not contingent on the results of the analysis of the personnel records.  Indeed, the evidence of record at present is sufficient to satisfy the low threshold standard of McLendon for obtaining a VA examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  However, any such examination is not warranted until the service personnel records have been obtained and analyzed under 38 C.F.R. § 3.304(f)(5).  In addition, the Veteran's treatment records show a possible causal connection between the Veteran's low back pain and his current psychiatric symptoms of depression and anxiety.  See January 2013 mental health note.  This must be considered in any VA examination or opinion obtained.

Finally, the Veteran seeks an initial compensable disability rating for his bilateral hearing loss disability.  At the Board hearing in July 2016, the Veteran stated that his hearing had worsened since the last VA examination in October 2012.  As such, a new VA examination is warranted.  In addition, a review of the medical record shows that the Veteran's hearing was again evaluated in late September/early October 2013 by a VA facility.  The VA treatment record contained in the electronic claims file noted that an audiogram was completed and that it could be viewed by clicking on the appropriate hyperlink.  However, the record in the file is a scanned copy of a printed report, and the audiogram is therefore not accessible by this method.  A copy of the audiogram from October 2013 must be obtained on remand and associated with the electronic claims file.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain from the appropriate federal records custodian the Veteran's complete personnel file, to include any records of disciplinary actions, performance reviews, and medical board proceedings.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Obtain from the appropriate federal records custodian the records pertaining to the Veteran's Social Security Disability Insurance claim, to include any medical records or vocational records considered, the claims form, statements by the Veteran and his friends and family, and a copy of the final decision.

If, after all due diligence, it is determined that any of the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e). 

3. Afford the Veteran the opportunity to obtain and submit additional statements or addendum opinions from his physicians with respect to his low back disability claim.  Specifically, the additional information should include a statement or opinion regarding the relationship, if any, between the Veteran's 1995 motor vehicle accident and his current low back disability.

4. If received, review the complete service personnel records from Remand Directive #1 in accordance with the guidance of 38 C.F.R. § 3.304(f)(5) for behavioral indicators of PTSD as a result of in-service assault or personal trauma.  Make a finding with respect to the evidence of record.

5. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not (probability 50 percent or greater) that his current acquired psychiatric disability, to include PTSD, anxiety, and depression was incurred in or aggravated by his military service, to include the specific incidents discussed in the Veteran's written statements and his testimony at hearing of derogatory racial remarks and an apparently racially-motivated beating.  

The examiner should also offer an opinion with respect to whether it is at least as likely as not (probability 
50 percent or greater) that his current acquired psychiatric disability, to include PTSD, anxiety, and depression, was 1) caused/proximately due to or 2) aggravated by any physical disability, to include his current low back disability.

The examiner should provide the rationale for any opinions rendered.  A copy of the claims file should be provided to the examiner for review.

6. A copy of the late September/early October 2013 audiogram should be obtained from the VA medical treatment records and should uploaded to the VA electronic claims file.

7. Then the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his bilateral hearing loss disability.  In providing an assessment of the Veteran's hearing loss, the examiner should review and comment on the results of the October 2010 VA examination and of the 2013 VA treatment audiogram, as appropriate, and note how the Veteran's hearing loss impacts his daily living activities.  The examiner should provide an opinion regarding the reliability of the Veteran's audiogram results as well as a comprehensive rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

8. Then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


